Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.
This office action is in response to correspondence filed 12/20/21 regarding application 16/299,875, in which claims 11 and 18 were amended, claims 1-10 and 14-17 were cancelled, and new claims 21-22 were added. In order to expedite allowance, the examiner has further amended claims 11, 18, 21, and 22. Claims 11-13 and 18-22 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alan M. Lenkin, Reg. No. 40,063 on 01/11/22.

The application has been amended as follows:
claims:

In claim 11: lines 3-15:
	
replace 

“receiving a message from a first user associated with a first language, in which content of
the message is in the first language;
receiving, from a first computing device, an indication of a second language associated
with a second computing device of a second user, the receiving the indication occurring prior to
origination of the message;
detecting a break in the message;
transmitting the message and the indication of the second language to a translation server
for real time translating of the message to the second language, in response to detecting the
pause; 
receiving a first translated message from the translation server; and
transmitting the first translated message to the first computing device, the first translated
message intended to be transmitted by the first computing device to the second computing
device, in real time.”

	with

“receiving a message from a first user associated with a first language, in which content of
the message is in the first language;
receiving, from a first computing device, an indication of a second language associated
with a second computing device of a second user, the receiving the indication occurring prior to
origination of the message;
detecting the first language from device settings;
determining whether to transmit the message to a translation server after each word or after each phrase of the message based on the detected first language;
transmitting the indication of the second language to the translation server;

receiving a first translated message from the translation server; and
transmitting the first translated message to the first computing device, the first translated
message intended to be transmitted by the first computing device to the second computing
device, in real time.”


In claim 18: lines 6-18:
	
replace 

“to receive a message from a first user associated with a first language, in which content of
the message is in the first language;
to receive, from a first computing device, an indication of a second language associated
with a second computing device of a second user, the receiving the indication occurring prior to
origination of the message;
to detect a break in the message;
to transmit the message and the indication of the second language to a translation server
for real time translating of the message to the second language, in response to detecting the
pause; 
to receive a first translated message from the translation server; and
to transmit the first translated message to the first computing device, the first translated
message intended to be transmitted by the first computing device to the second computing
device, in real time.”

	with

“to receive a message from a first user associated with a first language, in which content of
the message is in the first language;
to receive, from a first computing device, an indication of a second language associated

origination of the message;
to detect the first language from device settings;
to determine whether to transmit the message to a translation server after each word or after each phrase of the message based on the detected first language;
to transmit the indication of the second language to the translation server;
to transmit the message to the translation server after each word or after each phrase based on the determining for real time translating of the message to the second language;
to receive a first translated message from the translation server; and
to transmit the first translated message to the first computing device, the first translated
message intended to be transmitted by the first computing device to the second computing
device, in real time.”


In claim 21: lines 4-6:
	
replace 

“receiving, from the first user, an indication of the first language;
transmitting the untranslated message and the indication of the first language to a
translation server for translating of the untranslated message into the first language;”

	with

“receiving, from the first user, an indication of the first language from settings of a device of the first user;
determining whether to transmit the message to a translation server after each word or after each phrase of the message based on the indication of the first language;
transmitting the indication of the first language to the translation server;
transmitting the untranslated message to the translation server after each word or after each phrase based on the determining for translating of the untranslated message into the first language;”
claim 22: lines 8-10:
	
replace 

“to receive, from the first user, an indication of the first language;
to transmit the untranslated message and the indication of the first language to a
translation server for translating of the untranslated message into the first language;”

	with

“to receive, from the first user, an indication of the first language from settings of a device of the first user;
to determine whether to transmit the message to a translation server after each word or after each phrase of the message based on the indication of the first language;
to transmit the indication of the first language to the translation server;
to transmit the untranslated message to the translation server after each word or after each phrase based on the determining for translating of the untranslated message into the first language;”



Response to Arguments
Amended independent claims 11 and 18 overcome the 35 U.S.C. 103 rejections of claims 11-13 and 18-20, and so they are withdrawn. 

Allowable Subject Matter
Claims 11-13 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 



Sumita et al. (2016/0078020) discloses “For the method of detecting translation segments adopted in the present embodiment, it is expected to use at least pauses in a speech, and fillers in an utterance as clues for detecting translation segments”, see [0030]. However, Sumita does not disclose 

A combination or modification of Orsini and the other prior art of record would not have resulted in the limitations of claims 11, 18, 21, or 22, and therefore claims 11, 18, 21, or 22 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 12, 13, 19, and 20 are allowable because they further limit allowable parent claims 11 and 18. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                      01/11/22